    Case 1:15-md-02657-FDS Document 1527 Filed 06/11/19 Page 1 of 11



                  UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS


                                  MDL No. 1:15-md-2657-FDS

                                  This document relates to:

                              Aleksanyan v. GlaxoSmithKline LLC,
                                      Case No. 1:19-cv-10603
                              Arellanes v. GlaxoSmithKline LLC,
                                      Case No. 1:15-cv-13743
                              Betschart v. GlaxoSmithKline LLC,
                                      Case No. 1:16-cv-11042
                              Birt v. GlaxoSmithKline LLC,
                                      Case No. 1:15-cv-13740
                              Bivens v. GlaxoSmithKline LLC,
                                      Case No. 1:17-cv-10286
                              Black v. GlaxoSmithKline LLC,
                                      Case No. 1:17-cv-10953
                              Blair v. GlaxoSmithKline LLC,
                                      Case No. 1:16-cv-11140
                              Blas v. GlaxoSmithKline LLC,
                                      Case No. 1:15-cv-14065
IN RE : ZOFRAN® (ONDANSETRON)
                              Boswell v. GlaxoSmithKline LLC,
PRODUCTS LIABILITY LITIGATION
                                      Case No. 1:15-cv-13940
                              Boyack v. GlaxoSmithKline LLC,
                                      Case No. 1:18-cv-11874
                              Cameron v. GlaxoSmithKline LLC,
                                      Case No. 1:16-cv-12111
                              Crowell v. GlaxoSmithKline LLC,
                                      Case No. 1:17-cv-12389
                              Cruz v. GlaxoSmithKline LLC,
                                      Case No. 1:17-cv-10167
                              Cummings v. GlaxoSmithKline LLC,
                                      Case No. 1:15-cv-13775
                              Curington v. GlaxoSmithKline LLC,
                                      Case No. 1:15-cv-13889
                              Daniels v. GlaxoSmithKline LLC,
                                      Case No. 1:18-cv-00674
                              Davis v. GlaxoSmithKline LLC,
                                      Case No. 1:16-cv-10825
                              De la Cruz v. GlaxoSmithKline LLC,
                                      Case No. 1:17-cv-10372
                              Echols v. GlaxoSmithKline LLC,
                                      Case No. 1:15-cv-13759
Case 1:15-md-02657-FDS Document 1527 Filed 06/11/19 Page 2 of 11



                              Fair v. GlaxoSmithKline LLC,
                                      Case No. 1:17-cv-10755
                              Fuentez v. GlaxoSmithKline LLC,
                                      Case No. 1:17-cv-10676
                              Goodwin v. GlaxoSmithKline LLC,
                                      Case No. 1:15-cv-13828
                              Green v. GlaxoSmithKline LLC,
                                      Case No. 1:16-cv-10720
                              Griffin v. GlaxoSmithKline LLC,
                                      Case No. 1:17-cv-11890
                              Griffin-Sperbeck v. GlaxoSmithKline LLC,
                                      Case No. 1:17-cv-10097
                              Guzman v. GlaxoSmithKline LLC,
                                      Case No. 1:17-cv-11035
                              Hall v. GlaxoSmithKline LLC,
                                      Case No. 1:17-cv-12394
                              Hernandez v. GlaxoSmithKline LLC,
                                      Case No. 1:17-cv-10277
                              Hill v. GlaxoSmithKline LLC,
                                      Case No. 1:16-cv-12388
                              Ingham v. GlaxoSmithKline LLC,
                                      Case No. 1:19-cv-10698
                              Johnson v. GlaxoSmithKline LLC,
                                      Case No. 1:17-cv-11274
                              Jones v. GlaxoSmithKline LLC,
                                      Case No. 1:16-cv-11518
                              Kennelly v. GlaxoSmithKline LLC,
                                      Case No. 1:18-cv-10825
                              Killpack v. GlaxoSmithKline LLC,
                                      Case No. 1:17-cv-10336
                              Koontz v. GlaxoSmithKline LLC,
                                      Case No. 1:17-cv-10957
                              Lambeth v. GlaxoSmithKline LLC,
                                      Case No. 1:15-cv-13931;
                              Lara v. GlaxoSmithKline LLC,
                                      Case No. 1:16-cv-10198
                              Larson v. GlaxoSmithKline LLC,
                                      Case No. 1:16-cv-11829
                              Leath v. GlaxoSmithKline LLC,
                                      Case No. 1:15-cv-13917
                              Lee v. GlaxoSmithKline LLC,
                                      Case No. 1:17-cv-10592
                              Lowery v. GlaxoSmithKline LLC,
                                      Case No. 1:17-cv-11854
                              Mandoyan v. GlaxoSmithKline LLC,
                                      Case No. 1:15-cv-13564



                               2
Case 1:15-md-02657-FDS Document 1527 Filed 06/11/19 Page 3 of 11



                              Marlenee v. GlaxoSmithKline LLC,
                                      Case No. 1:15-cv-13585
                              Mauss v. GlaxoSmithKline LLC,
                                      Case No. 1:16-cv-10469
                              Mayo v. GlaxoSmithKline LLC,
                                      Case No. 1:15-cv-13207
                              McGee v. GlaxoSmithKline LLC,
                                      Case No. 1:18-cv-12272
                              Meads v. GlaxoSmithKline LLC,
                                      Case No. 1:17-cv-12579
                              Michael v. GlaxoSmithKline LLC,
                                      Case No. 1:17-cv-12389
                              Mirandola v. GlaxoSmithKline LLC,
                                      Case No. 1:16-cv-11440
                              Myint v. GlaxoSmithKline LLC,
                                      Case No. 1:18-cv-10149
                              Newman v. GlaxoSmithKline LLC,
                                      Case No. 1:15-cv-13974
                              Nicholson v. GlaxoSmithKline LLC,
                                      Case No. 1:17-cv-11490
                              Ortiz v. GlaxoSmithKline LLC,
                                      Case No. 1:18-cv-10703
                              Parden v. GlaxoSmithKline LLC,
                                      Case No. 1:15-cv-13973
                              Poe v. GlaxoSmithKline LLC,
                                      Case No. 1:15-cv-13937
                              Powell v. GlaxoSmithKline LLC,
                                      Case No. 1:18-cv-10775
                              Printz v. GlaxoSmithKline LLC,
                                      Case No. 1:17-cv-10099
                              Ray v. GlaxoSmithKline LLC,
                                      Case No. 1:15-cv-14103
                              Roberts v. GlaxoSmithKline LLC,
                                      Case No. 1:15-cv-13710
                              Scangarello v. GlaxoSmithKline LLC,
                                      Case No. 1:18-cv-11085
                              Schacht v. GlaxoSmithKline LLC,
                                      Case No. 1:15-cv-14085
                              Schmitt v. GlaxoSmithKline LLC,
                                      Case No. 1:17-cv-11960
                              Shepherd v. GlaxoSmithKline LLC,
                                      Case No. 1:18-cv-10973
                              Smith v. GlaxoSmithKline LLC,
                                      Case No. 1:17-cv-10981
                              Southerland v. GlaxoSmithKline LLC,
                                      Case No. 1:16-cv-10197



                               3
       Case 1:15-md-02657-FDS Document 1527 Filed 06/11/19 Page 4 of 11



                                                Stacy v. GlaxoSmithKline LLC,
                                                        Case No. 1:17-cv-10350
                                                Swaim v. GlaxoSmithKline LLC,
                                                        Case No. 1:15-cv-14122
                                                Titus v. GlaxoSmithKline LLC,
                                                        Case No. 1:15-cv-14148
                                                Wentz v. GlaxoSmithKline LLC,
                                                        Case No. 1:16-cv-12467
                                                Wilkinson v. GlaxoSmithKline LLC,
                                                        Case No. 1:15-cv-13920
                                                Wilkinson v. GlaxoSmithKline LLC,
                                                        Case No. 1:19-cv-10270
                                                Zgurski v. GlaxoSmithKline LLC,
                                                        Case No. 1:15-cv-14038


            DEFENDANT GLAXOSMITHKLINE LLC’S MEMORANDUM IN
              SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
              BASED ON LACK OF GENERAL CAUSATION EVIDENCE

       GSK moves for summary judgment on all cases that allege Zofran-caused injuries other

than cardiac and isolated cleft palate. Regardless of how the Court rules on GSK’s Daubert motion,

Plaintiffs’ counsel conceded that Plaintiffs lack the requisite scientific support to prove general

causation in any case that does not allege a cardiac defect or isolated cleft palate. At the recent

Daubert hearing on general causation, a member of the Plaintiffs’ Steering Committee admitted:

“I don’t believe that the scientific evidence has caught up to proving those if they are simply

existing on an independent basis outside of a heart or a palate.” Daubert Day 3 Hearing Trans.

at 4-22, lines 15-19 (April 26, 2019) (emphasis added), attached as Exhibit 2. Because Plaintiffs

admit that they cannot prove an essential element of their prima facie cases (i.e., causation), their

claims must be dismissed. GSK recognizes that the cleft lip with or without cleft palate cases were

addressed at the Daubert hearing on April 24-26, 2019 and its Daubert motion as to these claims

is currently pending. Nonetheless, the discussions and argument at the Daubert hearing revealed

that there is no genuine issue of material fact about the state of the scientific evidence on whether




                                                 4
       Case 1:15-md-02657-FDS Document 1527 Filed 06/11/19 Page 5 of 11



Zofran causes cleft lip with or without cleft palate. With this in mind, GSK seeks summary

judgment on the cases alleging non-cardiac and non-isolated cleft palate injuries, which are set

forth in Exhibit 1.

                                       LEGAL STANDARD

       Summary judgment is appropriate when “there is no genuine issue as to any material fact

and ... the moving party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c). A

“genuine” issue is one “that properly can be resolved only by a finder of fact because [it] may

reasonably be resolved in favor of either party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

250 (1986). “A fact is ‘material’ if its existence or nonexistence has the potential to change the

outcome of the suit.” Borges ex rel. S.M.B.W. v. Serrano-Isern, 605 F.3d 1, 5 (1st Cir. 2010). Once

the moving party makes an initial showing “that there is no genuine issue of material fact which

requires resolution in the crucible of a trial,” the burden shifts to the non-moving party to set forth

“specific facts … that a trialworthy issue remains.” Cadle Co. v. Hayes, 116 F.3d 957, 960 (1st

Cir. 1997). “Rule 56(c) mandates the entry of summary judgment ... against a party who fails to

make a showing sufficient to establish the existence of an element essential to that party’s case,

and on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S.

317, 322, 106 S. Ct. 2548, 91 L.Ed.2d 265 (1986).

                                           ARGUMENT

       General causation is an essential element for all Plaintiffs’ claims. In re Neurontin Mktg.,

Sales Practices, & Products Liab. Litig., 612 F. Supp. 2d 116, 123 (D. Mass. 2009) (“[To prevail

in a pharmaceutical personal injury case, a plaintiff must establish two types of causation: general

and specific.”). See, e.g., In re Bextra and Celebrex Mktg. Sales Practices and Prod. Liab. Litig.,

524 F. Supp. 2d 1166, 1171–72 (N.D. Cal. 2007) (consumers alleging cardiovascular injury in a




                                                  5
       Case 1:15-md-02657-FDS Document 1527 Filed 06/11/19 Page 6 of 11



products liability suit against drug manufacturer); In re Rezulin Prods. Liab. Litig., 369 F. Supp.

2d 398, 401–02 (S.D.N.Y. 2005) (diabetes patients alleging liver injuries in products liability

actions against drug manufacturer)); Jackson v. Johnson & Johnson & Janssen Pharm., Inc., 330

F. Supp. 3d 616, 624–25 (D. Mass. 2018) (To “prevail in a pharmaceutical personal injury case, a

plaintiff must establish two types of causation: general and specific. General causation refers to a

drug’s ability to cause the injury generally, while specific causation establishes that the drug did

cause the injury in this case.”) (citations omitted). Expert testimony is necessary to establish

general causation in complex products liability cases involving prescription drugs. See Milward v.

Rust-Oleum Corp., 820 F.3d 469, 476 (1st Cir. 2016) (“[I]f the causation question involves

questions of medical science or technology, the jury requires the assistance of expert testimony.”);

In re Lipitor (Atorvastatin Calcium) Mktg., Sales Practices & Prod. Liab. Litig., 226 F. Supp. 3d

557, 570-77 (D.S.C. 2017), aff’d sub nom. In re Lipitor (Atorvastatin Calcium) Mktg., Sales

Practices & Prod. Liab. Litig. (No II) MDL 2502, 892 F.3d 624 (4th Cir. 2018) (summarizing

cases from every jurisdiction and stating “while the specific language used by courts vary to some

degree, all jurisdictions require expert testimony at least where the issues are medically complex

and outside common knowledge and lay experience.”); In re Baycol Prods. Litig., 321 F. Supp. 2d

1118, 1126 (D. Minn. 2004); see also In re Mirena IUD Prod. Liab. Litig., 202 F. Supp. 3d 304,

311 (S.D.N.Y. 2016), aff’d, 713 F. App’x 11 (2d Cir. 2017) (“Expert testimony is required in cases

involving complex causation issues, including medical device cases, because without it the jury is

left to speculate on medical issues with which the average person is unfamiliar.”). In sum, without

admissible evidence of causation, a plaintiff’s claims that a medicine causes an alleged injury

cannot proceed.




                                                 6
       Case 1:15-md-02657-FDS Document 1527 Filed 06/11/19 Page 7 of 11



       Plaintiffs cannot meet their burden to establish general causation. At the Daubert hearing,

Plaintiffs’ counsel admitted that Plaintiffs lack the necessary scientific support to prove causation

in any case that does not allege a cardiac defect or isolated cleft palate. The Court specifically

asked about the state of the science regarding these injuries, and Plaintiffs’ counsel admitted that

the scientific evidence does not support causation for these defects:

       THE COURT: What about the defects that are not either cardiac or orofacial?
       What about – what’s in that category? Is that a grab bag of different defects?
       What is that, the 37 or whatever the number is, cases?

       MR. AYALA: If there are defects outside of heart and palate, those -- I don’t
       know how the numbers tally up, but I will tell you that I don’t believe that the
       scientific evidence has caught up to proving those, if they are simply existing
       on an independent basis outside of a heart or a palate.

Daubert Day 3 Hearing Trans. at 4-22, lines 11-19 (April 26, 2019) (emphasis added), Ex. 2. This

admission comes after Plaintiffs have been given nearly four years to develop the scientific

evidence to support these types of claims. Despite this opportunity, Plaintiffs readily admit that

the scientific evidence of causation simply does not exist.

       This admission dooms Plaintiffs’ claims. See In re Papst Licensing GmbH & Co. KG Litig.,

791 F. Supp. 2d 175, 180 (D.D.C. 2011) (“[A]ny fact, bearing upon the issues involved, admitted

by counsel, may be the ground of the court’s procedure equally as if established by the clearest

proof.”) (quoting Oscanyan v. Arms Co., 103 U.S. 261, 263, 26 L.Ed. 539 (1880)). United States

v. Belculfine, 527 F.2d 941, 944 (1st Cir. 1975) (recognizing that “judicial admissions generally

arise … from deliberate voluntary waivers that expressly concede for the purposes of trial the truth

of an alleged fact”); Solon v. Gary Cmty. Sch. Corp., 180 F.3d 844, 858 (7th Cir. 1999) (“A judicial

admission is conclusive, unless the court allows it to be withdrawn ...”). With Plaintiffs’ counsel

representation making it plain that the there is a gap between the scientific evidence and the injuries




                                                  7
        Case 1:15-md-02657-FDS Document 1527 Filed 06/11/19 Page 8 of 11



alleged to be something other than heart defects and cleft palate, the claims and lawsuits identified

in Exhibit 1 must be dismissed.

        Moreover, Plaintiffs have failed to offer any expert opinions regarding the disparate

injuries alleged by the lawsuits identified in Exhibit 1. The diverse injuries alleged in Exhibit 1

include missing kidney, clubfoot, hydronephrosis, and craniosynostosis, as well as syndromic

disorders such as trisomy 21 (Down syndrome), trisomy 18 (Edwards’ syndrome), and DiGeorge

syndrome (22q11.2 deletion) to name a few. This failure constitutes a separate and independent

ground for dismissal of Plaintiffs’ claims.1 See Daubert v. Merrell Dow Pharm., Inc., 509 U.S.

579, 596 (1993) (directing that “in the event the trial court concludes that the scintilla of evidence

presented supporting a position is insufficient to allow a reasonable juror to conclude that the

position more likely than not is true, the court remains free … to grant summary judgment”);

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249–50 (1986) (“[T]here is no issue for trial unless

there is sufficient evidence favoring the non-moving party for a jury to return a verdict for that

party.”); Torres v. E.I. Dupont de Nemours & Co., 219 F.3d 13, 18 (1st Cir. 2000) (“[A] party

opposing summary judgment must present definite, competent evidence to rebut the motion.”);

Longtin v. Organon USA, Inc., 363 F. Supp. 3d 186, 196 (D. Mass. 2018) (dismissing claims on

summary judgment for lack of expert support). See also Kutzer v. GlaxoSmithKline LLC, No. 1:15-



1
  Plaintiffs’ experts also conceded that specific defects, including the two orofacial phenotypes (1) cleft
palate; and (2) cleft lip with or without cleft palate must be broken out and examined separately for purposes
of general causation. Dr. Sadler, Plaintiffs’ embryologist, agreed that “just because a substance is
associated, for example, with an increased risk of cleft palate, that doesn’t mean that it will also increase
the risk of cleft lip with or without cleft palate.” Sadler Dep. at 59:11-16, Ex. 3. Instead, to reach a causal
opinion about these defects, he testified that “you have to look at specific – with specific bold -- defects.
You can’t just lump everything together.” Id. at 59:17-60:5. See also Louik Dep. at 33:13-20 (recognizing
that there are two phenotypes of orofacial defect--cleft lip with or without cleft palate, and cleft palate
only—and that they are “etiologically and pathogenetically distinct”), Ex. 4. Dr. Sadler further testified
that there is no study reporting an association—much less a causal association—between Zofran and cleft
lip with or without cleft palate. Sadler Dep. at 115:5-8, Ex. 3.



                                                      8
       Case 1:15-md-02657-FDS Document 1527 Filed 06/11/19 Page 9 of 11



cv-13751-FDS, Memorandum and Order of Dismissal (Doc. 103) at 4 (“There is no scientific

evidence that Zofran causes the type of birth defects suffered by G.K. [i.e., missing kidney], and

there was none at the time the case was filed. It is certainly not appropriate for a plaintiff to file a

lawsuit in the hope that evidence of causation will turn up somewhere along the way.”).

        After nearly four years of litigating in this MDL, Plaintiffs can no longer deny what has

been apparent all along—there is no scientific support for claims that Zofran can cause the varied

and disparate injuries alleged in these particular cases. On this issue, there is no genuine dispute.

The time to come forward with admissible scientific evidence to support Plaintiffs’ causation

theories has come and gone. These cases cannot be left stagnant on the Court’s docket any longer.

In the face of this admitted lack of requisite proof, each of the cases at issue in this Motion should

be dismissed now.

                                          CONCLUSION

        WHEREFORE, GSK respectfully request that the Court grant its Motion to For Summary

Judgment and dismiss with prejudice the Plaintiffs’ claims and lawsuits identified in Exhibit 1.

Dated: June 11, 2019




                                                   9
Case 1:15-md-02657-FDS Document 1527 Filed 06/11/19 Page 10 of 11



                             Respectfully submitted,

                             /s/ Jennifer M. Stevenson
                             Madeleine M. McDonough
                             Jennifer M. Stevenson
                             Jennifer Stonecipher Hill
                             SHOOK, HARDY & BACON L.L.P.
                             2555 Grand Blvd
                             Kansas City, MO 64108
                             Telephone: (816) 474-6550
                             Facsimile: (816) 421-5547
                             mmcdonough@shb.com
                             jstevenson@shb.com
                             jshill@shb.com
                             Admitted pro hac vice

                             Mark D. Seltzer (BBO # 556341)
                             Brian K. French (BBO # 637856)
                             NIXON PEABODY LLP
                             100 Summer Street
                             Boston, MA 02110
                             Telephone: 617-345-1000
                             Facsimile: 617-345-1300
                             mseltzer@nixonpeabody.com
                             bfrench@nixonpeabody.com
                             George W. Vien (BBO # 547411)

                             DONNELLY, CONROY & GELHAAR LLP
                             260 Franklin Street, Suite 1600
                             Boston, MA 02110
                             Telephone: 617-720-2880
                             Facsimile: 617-720-3554
                             gwv@dcglaw.com

                             Attorneys for Defendant GlaxoSmithKline LLC




                               10
      Case 1:15-md-02657-FDS Document 1527 Filed 06/11/19 Page 11 of 11



                                CERTIFICATE OF SERVICE

        I hereby certify that on this 11th day of June, 2019, the foregoing document was sent
electronically to all registered participants as identified on the Notice of Electronic Filing and
paper copies will be sent via first class mail to those identified as non-registered participants.

                                             /s/ Jennifer M. Stevenson
                                             Jennifer M. Stevenson




                                               11
